Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a method for controlling a door of a railway vehicle;
Group II, claim(s) 9-15, drawn to a system for controlling a door of a railway vehicle; and
Group III, claims 16-20, drawn to a device for controlling a door of a railway vehicle.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of door control instruction corresponding with a platform and a transponder configured to open the door of a railway vehicle at the platform side, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wang as set forth below with particular emphasis on [0027], lines 28-31, 38-40; [0028]. 
During a telephone conversation with DANIEL DREXLER on 2/26/21 a provisional election was made without traverse to prosecute the invention of GROUP I, claims 1-8.  Affirmation of this election s 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement filed 5/7/19, NPL Item #1, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-2012155840-A1 to Wang et al. (“Wang”).
Regarding claims 1 and 2, Wang sets forth the elements of claims 1 and 2 with an automatic train protection device that based on the circumstances either blocks or permits a door on a train to open 
Regarding claim 3, the “lock signal” is the closing signal set forth in Wang (e.g. [0027], line 42) wherein the signal disclosed therein is the recited “correct” one. Note that the claim sets forth the correct and incorrect in an alternative manner so the cited prior art only needs to cite one or the other; in this case, Wang sets forth, among other things, the “correct” signal. It is worth noting that Wang contemplates “incorrect” signals as well which would be incorrect “based on the premise of safety” ([0036], line 7). 
Regarding claims 5 and 7, the second signal is simply, for example, a signal at a subsequent platform functioning identical to the configuration set forth in Wang. The duration set forth in claim 7 is simply the duration that the door is opened for prior to closing. 
Regarding claim 6, Wang discloses automatic closing of the doors as well as opening ([0027], lines 28-31). 
Regarding claim 8, Wang discloses that a signal is shielded, or protected as understood, to the extent that the signal enables a door to open whether on the left or right side as set forth in [0027], lines 38-43. Examiner understands claim 8 to relate to an emergency activation situation but such is not recited in a way that distinguishes from the normal operating occurrence of the door opening procedure. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of CN 101244724 A to Zeng et al. (“Zeng”).

Regarding claim 4, Wang does not explicitly set forth any display content regarding door operation. Zeng sets forth various display status indicators (e.g. orange light for an opened door and milky light for a closed door as set forth in [0020], lines 177-179). It would have been obvious to one of ordinary skill in the art to incorporate such to provide an instant status of the door position to allow quick action of the conductor in an emergency. 
Other Relevant Art
Inatama sets forth lock mechanisms and door close and opening functions as part of a door control system (e.g. see Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617